Citation Nr: 0333883	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim denied under 38 U.S.C.A. § 3503 (a) [now 
38 U.S.C. § 6103 (a)] due to forfeiture of Department of 
Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran served with the Philippine Scouts and the US Army 
from February 1941 to January 1946.  He married the appellant 
in March 1948, and died in May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
original death benefits claim on the basis that she had been 
formally found to have forfeited all rights and benefits 
under laws administered by VA (except insurance) because she 
had knowingly assisted the veteran, during his lifetime, in 
presenting a false and fraudulent claim for VA compensation, 
in a November 1985 forfeiture decision.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the appellant has not 
yet received the required VCAA notification.  

Additionally, a written statement received from the appellant 
on July 2, 2002, and the appellant's October 2002 substantive 
appeal contain argument presented both in English and what is 
presumably Tagalog, and they were not translated before the 
case was forwarded for appellate review.  

In Trilles v. West, 13 Vet. App. 314 (2000), the US Court of 
Appeals for Veterans Claims ruled that an appellant who had 
been the subject of a final decision declaring forfeiture of 
eligibility for VA benefits may have that final decision 
reopened upon the presentment of new and material evidence 
(or revised upon a finding of CUE).  As no claim of CUE has 
been presented, the RO should review the record and, if the 
decision is not favorable to the appellant, issue a 
supplemental statement of the case which includes a 
determination of whether new and material evidence has been 
submitted to reopen the prior final forfeiture decision.  

In view of the foregoing, this matter is REMANDED for the 
following action:  

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the appellant of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain on her behalf in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice should also be 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  Any indicated 
development should be completed.  

2.  The RO should obtain English 
translations of the handwritten 
statements contained in the appellant's 
statement received on July 2, 2002, and 
her October 2002 substantive appeal, to 
be included in the claims folder.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  The appellant should be given 
the opportunity to respond and the case 
then returned to the Board, after 
compliance with appellate procedures.  
The appellant need do nothing until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




